TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00137-CV



                  Rosco, Inc. d/b/a Grand Prairie Country Club, Appellant

                                                  v.

                              Horizon Distributors, Inc., Appellee




              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-07-005134, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties to this appeal have filed a joint motion to vacate the trial court’s judgment

and dismiss this case without prejudice. We grant the motion, vacate the judgment without reference

to the merits, and dismiss this case. See Tex. R. App. P. 42.1(a), 43.2(e).



                                               __________________________________________

                                               Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Vacated and Remanded

Filed: March 28, 2008